                       Case 5:20-cv-00609-JD Document 1-1 Filed 06/25/20 Page 1 of 2
            OKLAHOMA
   <.4i0
            State Courts Network
The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

             IN THE DISTRICT COURT IN AND FOR BECKHAM COUNTY, OKLAHOMA

                                                                   No. CJ-2020-00069
                                                                   (Civil relief more than $10,000: PERSONAL INJURY)

 ODILIA RODRIGUEZ V. L.P. WAL-MART STORES EAST                     Filed: 05/27/2020



                                                                   Judge: WEEDON, HONORABLE JILL C.


PARTIES
WAL-MART STORES EAST, L.P., Defendant
RODRIGUEZ, ODILIA, Plaintiff



ATTORNEYS
Attorney                                                          Represented Parties
BREWER, MR. MICHAEL W.
HILTGEN & BREWER, P.C.
9505 NORTH KELLEY AVENUE
OKLAHOMA CITY , OK 73114



EVENTS
Event                                                            Party             Docket                Reporter
Saturday, August 1, 2020
  CIV TRACKING


ISSUES
1. PERSONAL INJURY



DOCKET
Date         Code Description                                                                           Count Party Amount
                   Case 5:20-cv-00609-JD Document 1-1 Filed 06/25/20 Page 2 of 2
 Date        Code Description                                                  Count Party Amount
05-27-2020        PETITION                                                                $ 163.00
                  Document Available (#CC20052700000301){TIFF   _„PDF

                  LAW LIBRARY ASSESSMENT                                                    $ 6.00

                  DISPUTE MEDIATION ASSESSMENT                                              $ 7.00

                  OKLAHOMA COURT INFORMATION SYSTEM FEE - EFFECTIVE 07/01/04               $ 25.00

                  LENGTHY TRIAL FUND                                                       $ 10.00

                  OK COURT APPOINTED SPECIAL ADVOCATES                                      $ 5.00

                  10% OF CASA TO COURT CLERK REVOLVING FUND                                 $ 0.50

                  OK COUNCIL ON JUDICIAL COMPLAINTS REVOLVING FUND                          $ 1.55

                  10% OF COJC TO COURT CLERK REVOLVING FUND                                 $ 0.16

                  STATE JUDICIAL REV. FUND INTERPRETER & TRANSLATOR SERVICES                $ 0.45

                  COURTHOUSE SECURITY FEE                                                  $ 10.00

                  10% OF CHSC TO COURT CLERK REVOLVING FUND                                 $ 1.00

                  15% TO DISTRICT COURT REVOLVING FUND                                      $ 2.48

                  COURT CLERK PRESERVATION FUND                                            $ 10.00

05-27-2020       SUMMONS ISSUED TO ATTY TO SERVE:                                          $ 10.00
                 Document Available (#CC20052700000302) ]TIFF

05-27-2020        ENTRY OF APPEARANCE-- MR. T. DAVID HASBROOK AND MR.
                  Document Available (#CC20052700000304)[]TIFF _PDF

                 CLAYTON T. HASBROOK

06-22-2020       DEFENDANT WALMART'S ANSWER TO PLAINTIFF'S PETITION
                 Document Available (#CC20062200000529){TIFF _PDF

06-22-2020       ENTRY OF APPEARANCE-- MR. BREWER
                 Document Available (#CC20062200000535){TIFF    __PDF

06-22-2020       ENTRY OF APPEARANCE-- MR. SCOTT
                 Document Available (#CC20062200000537) ETIFF   „„PDF
